Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
2.        The following is an examiner’s statement of reasons for allowance:
With the amendment filed on February 23, 2022, Applicant has incorporated subject matter into independent Claims 2, 13, and 19, which further clarifies the methodology for monitoring a virtual reality session.  By specifically claiming that the video and audio information must be for the virtual reality session, the claims have overcome Torgersrud (US 2012/0262271 A1), as indicated in the persuasive arguments presented with the amendment.  The amended subject matter incorporated into independent Claim 2, which was not found in the prior art is as follows:
		receiving, by a monitoring center of the controlled environment, information associated with a virtual reality session, wherein the virtual reality session is between the first device and the second device, and wherein the information includes video information of the virtual reality session and
audio information of the virtual reality session;
		monitoring, by the monitoring center, the video information of the virtual reality session for a first alert condition that is based on detection of a prohibited visual action in the video information;
		monitoring, by the monitoring center, the audio information of the virtual reality session for a second alert condition that is based on a prohibited audio action in the audio information.
The amended subject matter incorporated into similarly recited independent Claims 13 and 19, is as follows:
		receive/receiving information associated with a virtual reality session, wherein the virtual reality session is between a first device located within the controlled environment and a second device located outside of the controlled environment, and wherein the information includes video information of the virtual reality session and audio information of the virtual reality session;
		continuously monitor/ monitoring, during the virtual reality session, the video information of the virtual reality session for a first alert condition that is based on detection of a prohibited visual action in the video information;
		continuously monitor/ monitoring, during the virtual reality session, the audio information of the virtual reality session for a second alert condition that is based on a prohibited audio action in the audio information.
A thorough search of the prior art did not result in potential references, and therefore, Claims 2-21 have been allowed.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454